   Case 2:19-cr-00877-CCC Document 28 Filed 01/15/20 Page 1 of 2 PageID: 195




                        UNITED STATES DISTRICT COURT
                           DISTRICT OF NEW JERSEY

 UNITED STATES OF AMERICA               :     Hon. Claire C. Cecchi

       v.                               :     Crim. No. 19-877 (CCC)

MATTHEW BRENT GOETI$CHE,
[DEFENDANT TWO]
JOBADIAH SINCLAIR WEEKS,                :     ORDER FOR A CONTINUANCE
JOSEPH FRANKABEL,                       $
SILVIU CATALIN BALACI

       This matter having come before the Court on the joint application of the

United States, by Craig Carpenito, United States Attorney for the District of

New Jersey (David W. Feder, Jamie L. Hoxie, and Anthony P. Torntore,

Assistant U.S. Attorneys, appearing), and defendant JOBADIAH SINCLAIR

WEEKS (Simon Gaugush, Esq., Michael L. Yaeger, Esq., Andrew M. Hinkes,

Esq., and Adam P. Schwartz, Esq., appearing), for an order granting a

continuance of proceedings in the above-captioned matter; and the defendant

being aware that he has the right to have this matter brought to trial within 70

days of the date of his appearance before a judicial officer of this court

pursuant to 18 U.S.C.   § 3161(c)(1); and the defendant having consented to
such continuance and having waived such right; and for good cause shown,

      IT IS THE FINDING OF THIS COURT that this action should be

continued for the following reasons:

      1.    The failure to grant a continuance would deny counsel for the

defendant and counsel for the Government the reasonable time necessary for

effective preparation for trial, taking into account the exercise of due diligence.
  Case 2:19-cr-00877-CCC Document 28 Filed 01/15/20 Page 2 of 2 PageID: 196




       2.   As a result of the foregoing, pursuant to 18 U.S.C.
                                                                     § 3161(h)(7)(A)
 and (h)(7)(B)(iv), the ends of justice served by the granting of this continuance

 outweigh the best interests of the public and the defendant in a speedy
                                                                         trial.
       IT IS, therefore, on this 15th day of January, 2020,

       ORDERED that this action be, and hereby is, continued until March
                                                                         15,
 2020; and it is further

       ORDERED that the period from the date of this order through March
                                                                         15,
2020 be and it hereby is excluded in computing time under the Speedy
                                                                     Trial
Act of 1974, 18 U.S.C.     § 3161 et seq.


                                            Honorable Claire C. Cecchi
                                            United States District Judge


Consented to as to form and entry:




Anthony P. Torntore
Assistant U.S. Attorney



Simon Gaugu), Es94
Michael L. Yaeger, Esc.
Andrew M. Hinkes, Esq.
Adam P. Schwartz, Esq.
Counsel for defendant Jobadiah Sinclair Weeks
